Hunt, J.
¶27 (concurring in part and dissenting in part) — I concur in the majority’s affirmance of Hunley’s conviction, but I dissent from their remand for resentencing. I respectfully disagree with their holdings that (1) the 2008 amendments to RCW 9.94A.500(1) and .530(2) are unconstitutional; and (2) the trial court erred in applying these statutes in sentencing Hunley without first sua sponte requiring the State to document his prior convictions outlined in the State’s presentence summary — the accuracy of *933which Hunley did not challenge below and does not challenge on appeal. I would affirm Hunley’s sentence.
I. Ford
¶28 The majority holds that the State’s written presentence summary of Hunley’s prior offenses is constitutionally insufficient under State v. Ford, 137 Wn.2d 472, 973 P.2d 452 (1999). See majority at 927-29. The majority concludes that this summary amounts to nothing more than a ‘“bare assertion! ]’ ” of Hunley’s prior convictions, unsupported by evidence. Majority at 929. In my view, Ford does not compel the majority’s conclusion. Unlike Ford, Hunley neither challenged the State’s summary of his prior convictions9 nor demanded that the State provide supporting documentary proof at sentencing. Ford, in contrast, expressly objected to the State’s calculation of his offender score, arguing that his three prior California convictions should not count toward his offender score because they resulted only in civil commitment. Ford, 137 Wn.2d at 475. The State orally asserted that these prior convictions would be classified as felonies under comparable Washington law, but it did not introduce supporting evidence. Ford, 137 Wn.2d at 475-76. Yet, despite Ford’s objection, “California statutes under which Ford was convicted were not offered into evidence,” “[n]o comparable Washington statutes were identified,” and the trial court apparently “did not engage in *934any comparison of statutory elements.” Ford, 137 Wn.2d at 475-76.
¶29 The State conceded on appeal that it had not introduced evidence to support its felony comparability classification of Ford’s California convictions. But it asserted that (1) a timely express objection by Ford at sentencing would have allowed the State to develop the record to support its classifications, Ford, 137 Wn.2d at 478; and (2) thus, Ford’s failure to object was the reason for the absence of additional evidence. Ford, 137 Wn.2d at 478. Rejecting this argument, the Supreme Court concluded that the State had “fail[ed] to recognize [its] duties and obligations under the [Sentencing Reform Act of 1981 (SRA)10],” which requires classification of a defendant’s out-of-state convictions according to comparable Washington offenses and proof of a defendant’s criminal history by a preponderance of the evidence. Ford, 137 Wn.2d at 479-80, 483. The Ford court reasoned that, although the SRA in effect at the time allowed the sentencing court to rely on information contained in a presentence report if “acknowledged” by a defendant’s failure to object at sentencing, (1) this SRA “acknowledgment” provision did not extend to the prosecutor’s “bare assertions” of the defendant’s criminal history, Ford, 137 Wn.2d at 483, which, in Ford, were bare oral assertions; and (2) because the State offered no evidence that Washington law would have classified Ford’s challenged California convictions as felonies, the SRA did not authorize the sentence imposed. Ford, 137 Wn.2d at 485-86.
II. RCW 9.94A.500(1) and .530(2) Amended
¶30 In 2008, in response to Ford and other recent sentencing cases, our legislature amended the SRA “to ensure that sentences imposed accurately reflect the offender’s actual, complete criminal history.” Laws of 2008, ch. 231, § 1. To meet this objective, the legislature amended RCW *9359.94A.500(1) to allow the State to prove a defendant’s criminal history by submitting a “criminal history summary,” which, the legislature further provided, “shall be prima facie evidence of the existence and validity of the convictions listed therein.”
¶31 The legislature also amended RCW 9.94A.530(2) to allow a sentencing court to rely on the State’s criminal history summary when the defendant does not object, as had been the practice with presentence reports under earlier versions of the statute. The amended version of this statute provides:
In determining any sentence other than a sentence above the standard range, the trial court may rely on no more information than is admitted by the plea agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing, or proven pursuant to RCW 9.94A.537. Acknowledgment includes not objecting to information stated in the presentence reports and not objecting to criminal history presented at the time of sentencing.
RCW 9.94A.530(2); Laws of 2008, ch. 231, §4(2) (new language emphasized).
¶32 The majority holds that the 2008 amendments to RCW 9.94A.500(1) and .530(2) violate due process because they “unconstitutionally relieve the State of its burden to prove prior convictions.” Majority at 927. Respectfully, I disagree. Ford, on which the majority heavily relies, delineates three different “burdens” that the SRA and due process principles place on the State and the defendant with respect to the defendant’s prior convictions at sentencing: “the ultimate burden”11 and the “primary burden of *936proof,”12 both borne by the State; and “the burden of refutation,” borne by the defendant. See Ford, 137 Wn.2d at 480-82. The State met its two burdens here; Hunley never had to bear the third burden.
A. “Ultimate” Statutory Burden of Proof Remains on the State
¶33 The Ford court held that the pertinent portion of the SRA then in effect placed on the State the “ultimate burden of ensuring the record supports the existence and classification of out-of-state convictions.” Ford, 137 Wn.2d at 480 (emphasis added). The State’s mere oral assertions, unsupported by any evidence whatsoever, did not meet this burden in Ford.
*937¶34 The Ford court’s holding responded to (1) the State’s “blam[ing]” its failure to produce any evidence to support the comparability of Ford’s California convictions on Ford’s “failure to object at sentencing,” Ford, 137 Wn.2d at 478; and (2) the State’s contention that, “had Ford objected to the State’s asserted classification at sentencing and requested an evidentiary hearing, a record would have been developed to decide the issue.” Ford, 137 Wn.2d at 478. Our Supreme Court rejected this argument as “failing] to recognize the State’s duties and obligations under the SRA,” Ford, 137 Wn.2d at 479, by relieving completely the State’s “ultimate burden of ensuring the record supports the existence and classification of out-of-state convictions.” Ford, 137 Wn.2d at 480. The Ford court concluded that eliminating this “ultimate burden” of the State would be “ ‘inconsistent with the principles underlying our system of justice.’ ” Ford, 137 Wn.2d at 480 (quoting In re Pers. Restraint of Williams, 111 Wn.2d 353, 357, 759 P.2d 436 (1988)). I fully agree with the majority’s citation of Ford for this holding and underlying principle. See majority at 927-28.
¶35 I disagree, however, with the majority’s expansion of Ford to hold here that the State did not meet its burden by presenting an uncontroverted written summary of Hunley’s criminal history, on which, under the currently applicable statutes, the trial court was entitled to rely in the absence of Hunley’s challenge or request for additional documentary proof from the State. In holding that the SRA placed on the State an “ultimate burden” to demonstrate “the alleged criminal history” sufficiently, the Ford court did not specify the type of evidence the State must produce; it did note, however, that this ultimate burden “is not overly difficult to meet.”13 Ford, 137 Wn.2d at 480. Nevertheless, the State’s bare “oral[] assertions]” during the sentencing hearing that Ford’s California convictions were comparable to Washington felonies and failure to provide any written summary or other evidence of Ford’s prior convictions did *938not meet this relatively easy burden. Ford, 137 Wn.2d at 475. In short, unlike here, the State did not produce prima facie evidence of Ford’s criminal history on which the trial court was entitled to rely under the applicable sentencing statutes.14
B. Primary Due Process Burden of Proof Remains on the State
¶36 The Ford court went on to hold that, in addition to the State’s failure to satisfy its “ultimate burden” under the SRA, the State’s total lack of evidence of Ford’s prior convictions also violated “the minimum requirements of due process.” Ford, 137 Wn.2d at 480-81. The Ford court held that “fundamental principles of due process prohibit a criminal defendant from being sentenced on the basis of information which is false, lacks a minimum indici[um] of reliability, or is unsupported in the record.” Ford, 137 Wn.2d at 481. The court rejected the State’s contention that Ford’s failure to object relieved the State of its due process obligation to provide “some minimal indicium of reliability beyond mere allegation”:15 “A criminal defendant is simply not obligated to disprove the State’s position, at least insofar as the State has failed to meet its primary burden of proof” by producing only “bare [oral] assertions.” Ford, 137 Wn.2d at 482 (emphasis added).
*939C. No Shifting of Burden or Placing Burden of “Refutation” on Defendant
¶37 Thus, the Ford court described a third burden, “the burden of refutation,” which, the court held, is constitutionally impermissible to place on the defendant “where the State offers no evidence in support of its position” and, therefore, fails to meet its constitutionally-imposed “primary’ burden. Ford, 137 Wn.2d at 481-82. In so holding, however, the Ford court did not foreclose the possibility that the inverse of this statement is true: If the State satisfies its primary, constitutional burden of proof, then it would be constitutionally permissible to place some kind of burden on the defendant to challenge the State’s proof; the court then described the defendant’s “burden of refutation.”16 Ford, 137 Wn.2d at 481.
*940¶38 Yet, our legislature’s post -Ford amendment of RCW 9.94A.500(1) and RCW 9.94A.530(2) did not impose such a “burden of refutation” on a criminal defendant; nor, contrary to the majority’s assertion, did the legislature attempt to “overrule” or to contravene Ford. Majority at 928. Instead, the only “burden” the legislature placed on the defendant is to object to the “criminal history presented at the time of sentencing” if he does not want the trial court to consider it as prima facie evidence of his prior convictions. RCW 9.94A.530(2), .500(1).
¶39 The legislature amended RCW 9.94A.500 to include the following sentence:
A criminal history summary relating to the defendant from the prosecuting authority . . . shall be prima facie evidence of the existence and validity of the convictions listed therein.
RCW 9.94A.500(1). Correspondingly, the legislature amended RCW 9.94A.530 to authorize sentencing courts to rely on information that is “acknowledged” during “the time of sentencing,” including “criminal history presented at the time of sentencing” to which the defendant does “not object[].” RCW 9.94A.530(2). Neither amendment, either separately or operating in tandem, requires the defendant to produce any evidence to refute the State’s summary of his prior convictions. Instead, he need only object to the criminal history the State has presented.17 This objection (1) bars the trial court from considering the State’s criminal *941history as proof of his convictions because the defendant has not “acknowledged” it under RCW 9.94A.530(2); and (2) triggers an additional burden on the State to produce more evidence proving the defendant’s prior convictions18 because at that point it cannot rely on the summary as prima facie evidence under RCW 9.94A.500(1).19
D. No Legislative Impairment of Ford
¶40 I disagree with the majority’s assumption that in amending RCW 9.94A.530(2) and RCW 9.94A.500U), the legislature was attempting to “modify or impair a judicial interpretation of the constitution.” Majority at 929 (citing Seattle Sch. Dist. No. 1 of King County v. State, 90 Wn.2d 476, 497, 585 P.2d 71 (1978)). This assumption ignores the Ford court’s distinction between the State’s statutory “ultimate burden” under the SRA, which the 2008 amendments modified, and the State’s constitutional “primary burden of proof” as a key component of due process, which these *942amendments left intact.20 Ford, 137 Wn.2d at 480-82. In amending the SRA in 2008, the legislature provided that (1) the State could satisfy the SRA’s burden of proving a defendant’s prior convictions for sentencing purposes21; through “criminal history summaries”;22 RCW 9.94A.500(1) and (2) when analyzing whether the State has satisfied the SRA’s “ultimate burden,” the sentencing court may consider as an “acknowledgement”23 of the information in the State’s *943summary of his criminal history the defendant’s lack of objection to the summary24 and his failure to demand additional documentary proof from the State.25
¶41 It is the legislature’s duty to establish the punishments for crimes. See State v. Manussier, 129 Wn.2d 652, 667, 921 P.2d 473 (1996) (“This court has consistently held that fixing penalties for criminal offenses is a legislative, and not a judicial, function.”), cert. denied, 520 U.S. 1201 (1997). The SRA, as amended, purported to standardize punishments using defined parameters,26 which entailed delineating what information a sentencing court considers when imposing a sentence within statutorily-defined stan*944dard ranges for specific categories of crimes.27 This information includes the defendant’s prior conviction history, which has direct bearing on where, within the applicable statutory parameters, the presumptive sentencing range falls for a particular defendant convicted of a specified crime.28 This legislative prerogative includes prescribing the format in which the defendant’s criminal history is presented, so long, of course, as the format does not contravene our state or federal constitutions. And, as I explain above, under the statutory scheme that the legislature prescribed in its 2008 amendments to the SRA, the burden of proving a defendant’s prior convictions at sentencing always remains on the State and never passes to the defendant.
¶42 As the Supreme Court noted post-Ford, “No question has been raised . . . about the constitutional limits of the legislature’s ability to define when an acknowledgement occurs.” State v. Mendoza, 165 Wn.2d 913, 922 n.2, 205 P.3d 113 (2009). Furthermore, we must presume these statutory amendments to be constitutional. See Sch. Dists.’ Alliance for Adequate Funding of Special Educ. v. State, 170 Wn.2d 599, 605, 244 P.3d 1 (2010). Moreover, in concluding that the State could not satisfy the SRA’s procedural requirements for establishing Washington comparability of Ford’s prior California convictions with mere oral assertions, our Supreme Court cautioned that other courts should not construe its holding as placing a heavier burden on the State than the SRA required. See Ford, 137 Wn.2d at 482. Thus, distinguishing Ford on statutory interpretation principles alone, I would hold that Hunley has not overcome his heavy burden to prove that these presumptively constitutional statutory amendments are “unconstitutional beyond a reasonable doubt.” Sch. Dists.’ Alliance, 170 Wn.2d at 605 *945(citing Wash. Fed’n of State Emps. v. State, 127 Wn.2d 544, 558, 901 P.2d 1028 (1995)).
CONCLUSION
¶43 The trial court sentenced Hunley in compliance with the presumptively constitutional, amended SRA requirements for proving a defendant’s prior convictions. The State followed these amended SRA procedures by presenting a criminal history summary, which, under RCW 9.94A.500(1), the sentencing court could consider as prima facie evidence of Hunley’s prior convictions if Hunley did not object. I would reject Hunley’s due process challenge and affirm his sentence. Accordingly, I respectfully dissent from the majority’s conclusion that the 2008 amendments to RCW 9.94A.500 and .530 are unconstitutional and its remand for resentencing Hunley.
¶44 I concur in part and dissent in part.
Review granted at 172 Wn.2d 1014 (2011).

 The presentence summary that the State prepared for Hunley, titled “Statement of Prosecuting Attorney,” listed Hunley’s prior convictions by type and degree of crime, cause number, and sentencing court. Clerk’s Papers at 27-28. I agree that it might be preferable for such summaries to include additional information, such as conviction and sentencing dates, length of sentence, and release date, if applicable; but their absence here does not change my analysis.
Hunley never objected to the absence of such information, claimed that the evidence presented was inadequate or incorrect, or requested additional information about his prior convictions beyond what the State had provided in its summary. Furthermore, by virtue of RCW 9.94A.500CL) and .530(2), he was on notice that the sentencing court could consider the State’s summary of his prior convictions if he voiced no objection. Therefore, in my view, he has waived any objections and cannot now complain for the first time on appeal that necessary evidence of his uncontested prior convictions was lacking.


 Ch. 9.94A RCW.


 The “ultimate burden,” which the SRA places on the State, requires the State to “introduce evidence of some kind to support the alleged criminal history.” Ford, 137 Wn.2d at 480. Ford made clear that this “ultimate burden” is statutory, while the “primary burden” is constitutional. The State must satisfy this statutory “ultimate burden” by a preponderance of the evidence. See RCW 9.94A.500(1); Ford, 137 Wn.2d at 480.


 The “primary burden of proof,” which due process principles impose on the State, requires the State to provide sentencing information that has “ ‘some minimal indicium of reliability beyond mere allegation.’ ” Ford, 137 Wn.2d at 481 (emphasis omitted) (internal quotation marks omitted) (quoting United States v. Ibarra, 737 F.2d 825, 827 (9th Cir. 1984)). In contrast, the State must satisfy its statutory burden of proof under RCW 9.94A.500(1) by a preponderance of the evidence.
The majority points out that in Ford our Supreme Court described its holding in State v. Ammons, 105 Wn.2d 175, 713 P.2d 719, 718 P.2d 796 (1986) as: “ ‘[T]he use of a prior conviction as a basis for sentencing under the SRA is constitutionally permissible if the State proves the ejdstence of the prior conviction by a preponderance of the evidence.’ ” Majority at 931 (quoting Ford, 137 Wn.2d at 479-80 (citing Ammons, 105 Wn.2d at 186)). The Ford court’s characterization of Ammons is accurate, but it does not support the majority’s proposition.
In Ammons, the question before our Supreme Court was whether due process requires the State to prove a defendant’s prior convictions beyond a reasonable doubt for sentencing purposes. Ammons, 105 Wn.2d at 185. Our Supreme Court answered this question in the negative and then held that the preponderance of the evidence standard was sufficient to satisfy due process requirements. See Ammons, 105 Wn.2d at 185-86. But the Ammons court did not hold that the preponderance of the evidence standard was necessary to satisfy due process.
In my view, a close reading oí Ammons reveals that our Supreme Court did not make preponderance of the evidence the constitutional “floor”; instead, Ammons leaves open the possibility that a lesser quantum of evidence could satisfy due process. Therefore, my reading of Ammons is consistent with my assertion that Ford delineated two separate burdens: (1) the SRA’s statutory standard, which requires a preponderance of the evidence; and (2) the constitutional burden, which requires “ ‘some minimal indicium of reliability beyond mere allegation,’ ” less than a preponderance of the evidence. Ford, 137 Wn.2d at 481 (emphasis omitted) (internal quotation marks omitted) (quoting Ibarra, 737 F.2d at 827).


 The Ford court did not take issue with the “preponderance of the evidence” level of proof, which our legislature established in RCW 9.94A.500(1).


 In my view, our Supreme Court’s recent decision in State v. Weaver, 171 Wn.2d 256, 251 P.3d 876 (2011) does not compel a different conclusion. Weaver analyzes former RCW 9.94A.530(2) (2000) and affirms its previous holding that “ ‘presentence reports’ in former RCW 9.94A.530(2) d[o] not include the prosecutor’s statement of criminal history.” Weaver, 171 Wn.2d at 259 (citing State v. Mendoza, 165 Wn.2d 913, 205 P.3d 113 (2009)). Eight years after promulgating the Weaver version of the statute, our legislature amended RCW 9.94A.530 to read, “Acknowledgement includes ... not objecting to criminal history presented at the time of sentencing.” Laws op 2008, ch. 231, § 4(2). Accordingly, Weaver, which applied a different, earlier version of the statute, does not apply here.


 Ford, 137 Wn.2d at 481 (quoting Ibarra, 737 F.2d at 827 (emphasis omitted)). *940ment of RCW 9.94A.530 to allow the trial court to treat as an “acknowledgement” a defendant’s failure to object to his criminal history presented at the time of sentencing, on which the trial court may justifiably rely.


 For example, this “burden of refutation” might entail the defendant’s asking the State to present additional documentary evidence of his prior convictions, which, I reemphasize, Hunley did not do.
The majority interprets Ford as holding that “relying on the defendant’s silence as acknowledgement ‘would not only obviate the plain requirements of the SRA but would result in an unconstitutional shifting of the burden of proof to the defendant.’ ” Majority at 932 (quoting Ford, 137 Wn.2d at 482). With all due respect, I believe the majority overlooks the Supreme Court’s language preceding its Ford quote, which language undercuts the majority’s interpretation. Earlier in the paragraph that the majority cites, the Ford court states, “A criminal defendant is simply not obligated to disprove the State’s position, at least insofar as the State has failed to meet its primary burden of proof.” Ford, 137 Wn.2d at 482 (emphasis added).
Thus, the Ford court left open the possibility that (1) the “burden of refutation” could be placed on the defendant; and (2) the sentencing court could take cognizance of the defendant’s failure to trigger that burden by requesting additional evidence — provided that the State satisfied its primary, constitutional burden by establishing the defendant’s prior convictions with “ ‘some minimal indicium of reliability beyond mere allegation.’ ” Ford, 137 Wn.2d at 481 (emphasis omitted) (internal quotation marks omitted) (quoting Ibarra, 737 F.2d at 827). Ford held that the State may not rely on “ ‘mere [oral] allegation,’ ” Ford, 137 Wn.2d at 481 (emphasis omitted) (internal quotation marks omitted) (quoting Ibara, 737 F.2d at 827), of a defendant’s criminal history coupled with the defendant’s failure to object.
But Ford did not hold, as the majority asserts, that the sentencing court is prohibited under all circumstances from taking note of the defendant’s failure to object to the State’s written criminal history summary and then proceeding to sentence the defendant in reliance on this uncontested summary. This opening in the Ford opinion provides the window of opportunity for the legislature’s amend-


 The majority mentions Hunle/s claim that the State violated his right to remain silent during sentencing, but it does not further address this particular issue. See majority at 927 n.5. Nevertheless, the majority appears to fold this concept into its holding that the amended statutory procedure for including prior convictions in a defendant’s offender score unconstitutionally shifts the burden of proof from the State to the defendant by allowing the State to present a summary of the defendant’s criminal history and requiring additional documentary proof only if the defendant so requests or objects. See majority at 928.
In my view, this assertion circumvents the conceptual distinction between calculating an offender score to determine a standard sentencing range and the State’s absolute burden to prove the elements of a substantive charged crime and specific factual sentencing aggravators beyond a reasonable doubt.
*941Furthermore, to the extent that Hunley and the majority characterize the statutory amendment as violative of a defendant’s Fifth Amendment right to remain silent, I again respectfully disagree. The legislature’s disjunctive use of the terms “admitted, acknowledged, or proved” in RCW 9.94A.530(2), by its plain language, provides at least three separate methods of presenting information on which the sentencing court may rely. “ When the term “or” is used it is presumed to be used in the disjunctive sense, unless the legislative intent is clearly contrary.’ ” Childers v. Childers, 89 Wn.2d 592, 595-96, 575 P.2d 201 (1978) (quoting 1A C. Dallas Sands, Norman J. Singer & J.G. Sutherland, Statutes and Statutory Construction § 21.14 n.l (4th ed. 1972)). The defendant’s own admission is one; the State’s submission of proof is another. And “acknowledgement” is a third, which, by statutory definition, does not require a defendant to waive his right to remain silent: “Acknowledgment includes not objecting to information stated in the presentence reports and not objecting to criminal history presented at the time of sentencing” RCW 9.94A.530(2) (emphasis added).


 As the Ford court noted, a defendant could request, for example, “a certified copy of the judgment,” which, as the Supreme Court acknowledged and none of us dispute, is “[t]he best evidence of a prior conviction.” Ford, 137 Wn.2d at 480 (citing State v. Cabrera, 73 Wn. App. 165, 168, 868 P.2d 179 (1994)).


 As previously noted, the pertinent portion of RCW 9.94A.530(2) allows the sentencing court to rely only on “information ... admitted by the plea agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing, or proven pursuant to RCW 9.94A.537 [aggravating circumstances, not applicable here].”


 The Rules of Evidence, promulgated by our Supreme Court, provide an analogous, though somewhat attenuated, evidentiary scheme in ER 904. To prove a material fact in a civil action, ER 904 declares certain documents admissible unless the other party objects, which then may trigger an additional burden on the offering party to prove authenticity or to demonstrate admissibility. Although ER 904 addresses substantive proof in civil actions, and not sentencing hearings following convictions in criminal actions, it does establish precedence for (1) placing on the first party a burden of production — to come forward with presumably admissible evidence, analogous to the statutory prima facie evidence of prior convictions at issue here; and (2) then shifting to the other party the burden of objecting to the evidence before the first party is required to produce additional evidence supporting the initial documentary evidence. Furthermore, there are myriad instances in which our trial courts of various levels routinely use computer-generated printouts of defendants’ prior convictions for sentencing purposes.


 These amendments address prior convictions for sentencing purposes only. They do not address the use of prior convictions to prove elements of crimes, such a being a felon in possession of a firearm, for example, which the State must prove beyond a reasonable doubt, not by a mere preponderance of the evidence.


 In a footnote, the Ford court stated, “[A] prosecutor’s assertions are neither fact nor evidence, but merely argument.” Ford, 137 Wn.2d at 483 n.3. The prosecutor in Ford provided no written criminal history summary; he made only bald oral assertions. Ford, 137 Wn.2d at 475-76. In contrast, here, the prosecutor presented a written criminal history summary, which, under RCW 9.94A.500(1), constitutes “prima facie evidence” of a defendant’s prior criminal history for offender score purposes. Thus, this amended statute implies that such summary is more than “mere argument” for sentencing purposes. Moreover, the prosecutor’s summary here appears to have been based on computer records of Hunley’s criminal history, which provides “minimum indicia of reliability,” even under Ford. Ford, 137 Wn.2d at 481.


 The majority quotes State v. Mendoza, 165 Wn.2d 913, 930, 205 P.3d 113 (2009) to support its holding that the State’s summary of a defendant’s criminal history is not sufficient evidence of his prior convictions. See majority at 0-30. But Mendoza stresses the lack of documentary proof or the defendant’s “acknowledgement” of his prior convictions as dual grounds for remand for resentencing; in other words, both were lacking in that case. Mendoza, 165 Wn.2d at 917-19. The court later notes, “[W]e have emphasized the need for an affirmative acknowledgement by the defendant of facts and information introduced for the purposes of sentencing.” Mendoza, 165 Wn.2d at 928 (citing Ford, 137 Wn.2d at 482-83). The dictionary defines “acknowledge[ment]” as having “show[n] by word *943or act that one has knowledge of and respect for the rights, claims, authority or status of.” Webster’s Third New International Dictionary 17 (1969).
The Mendoza court further noted, however: “Mendoza and Henderson did nothing affirmative with respect to their criminal histories. And the sentencing courts below did not have any facts or information on which to find by a preponderance of the evidence that the criminal history was valid.” Mendoza, 165 Wn.2d at 929. As I discuss throughout this dissent, such was not the case here. More importantly, as the Mendoza court also noted post-Ford, “No question has been raised ... about the constitutional limits of the legislature’s ability to define when an acknowledgement occurs.” Mendoza, 165 Wn.2d at 922 n.2.


 I further note that, unlike independent evidence of substantive crimes that may initially be within the State’s exclusive control, a person previously convicted of crimes in a court of law is likely to be at least as knowledgeable about his prior convictions as the State, if not more knowledgeable. In my view, this reason alone underscores the inherent reasonableness of the legislature’s statutory creation of prima facie evidence of a defendant’s prior convictions when the State presents his criminal history summary that the defendant does not challenge in any way.


 The amended version of RCW 9.94A.530(2) treats the State’s summary of a defendant’s criminal history in the same way as the same statute’s predecessor version treated a defendant’s criminal history information contained in a presentence report, the use of which our Supreme Court expressly approved in Ford. Ford, 137 Wn.2d at 480-81. Here, neither the majority nor Hunley persuade me that there is any difference of constitutional due process significance between these two statutory procedures for presenting prima facie evidence of a defendant’s criminal history for offender score calculation purposes, especially, where, as here, the defendant did not object to his criminal history’s accuracy, challenge the sufficiency of the State’s evidence, or request additional documentation.


 See RCW 9.94A.010 (“The purpose of [the SRA] is to make the criminal justice system accountable to the public by developing a system for the sentencing of felony offenders which structures, but does not eliminate, discretionary decisions affecting sentences.”)


 See 9.94A.530(2) (“In determining any sentence other than a sentence above the standard range, the trial court may rely on no more information than is admitted by the plea agreement, or admitted, acknowledged, or proved in a trial or at the time of sentencing, or proven pursuant to ROW 9.94A.537 [aggravating circumstances, not applicable here].”).


 See RCW 9.94A.510, .515, .517, .518 (sentencing grid and related provisions).